--------------------------------------------------------------------------------



EXHIBIT 10 a) (iv)


DEFERRED COMPENSATION AGREEMENT




AGREEMENT made as of the    day of __________, by and between STATE BANK OF LONG
ISLAND (hereinafter referred to as "the Bank") and _________________
(hereinafter referred to as "the Employee"),
W I T N E S S E T H :


1.    The Employee will serve for the term of office to which he is elected as
an officer of the Bank, and will devote the time, attention, skill and effort
reasonably required to perform competently the duties of such position.
2.    The Bank will pay the Employee compensation in such amount as the Board of
Directors of the Bank (the "Board") may from time to time determine.
3.    The Bank will also pay the Employee deferred compensation as described in
Paragraph 5.
4.    (a) On each day on which the Bank shall pay the Employee the compensation
described in paragraph "2", (excluding bonuses or other incentive compensation),
the Bank will credit to a book reserve (hereinafter referred to as the "Deferred
Compensation Account") established for this purpose, the sum of $______.
(b) Funds credited to the Deferred Compensation Account shall be kept in cash,
co-mingled with the assets of the Bank or invested and reinvested in mutual
funds, stocks, bonds, securities, or any other assets as may be selected by the
Board in its discretion. Funds credited to the Deferred Compensation Account
shall be credited with interest at a rate which is not less than the Bank's
Prime Rate at such time. "Prime Rate" as used in this Agreement, means the rate
of interest announced by the Bank as its prime rate as in effect on the first
day of each calendar month, which rate shall remain in effect for the subsequent
calendar month.
(c) Title to and beneficial ownership of any assets, whether cash or
investments, which the Bank may earmark to pay the contingent deferred
compensation hereunder, shall at all times remain in the Bank, and the Employee
and his designated beneficiary shall not have any property interest whatsoever
in any specific assets of the Bank.
5.    The benefits to be paid as deferred compensation are as follows:
(a) If the Employee ceases to be an officer of the Bank on or after having
attained age 65, the Bank shall pay him in sixty (60) equal monthly installments
an amount equal to the fair market value of the assets in the Deferred
Compensation Account as of such date. Notwithstanding the foregoing, the total
amount payable to the Employee shall be increased semi-annually to reflect the
net income on the funds which remain invested in the Deferred Compensation
Account. If the Employee dies on or after his 65th birthday and before the sixty
(60) equal monthly installments are made, the unpaid balance will continue to be
paid in installments for the unexpired portion of such five (5) year period to
his designated beneficiary in the same manner as set forth above.
 
1

--------------------------------------------------------------------------------


 
(b) If the Employee ceases to be an officer of the Bank for any reason other
than death or disability, but before having attained age 65, then the amount in
the Deferred Compensation Account shall continue to be invested or held in cash
as the Board, in its discretion, may determine and no payments shall be made
until the Employee shall have reached age 65, at which time payments shall be
made in the same manner and to the same extent as set forth in paragraph 5(a).
Notwithstanding the foregoing, if prior to reaching age 65 the Employee dies or
becomes disabled, then payments shall be made in the same manner and to the same
extent as set forth in paragraph 5(c).
(c) If the Employee dies or is disabled before attaining age 65 and while an
officer of the Bank, then the Bank shall make sixty (60) equal monthly
installments to the Employee (if he is disabled) or to his designated
beneficiary (if he is deceased), in the same manner and to the same extent as
provided in paragraph 5(a).
(d) If both the Employee and his designated beneficiary die before sixty (60)
equal monthly installments are made by the Bank, then the remaining value of the
Deferred Compensation Account shall be determined as of the date the designated
beneficiary died and shall be paid as promptly as possible in one lump sum to
the estate of the designated beneficiary.
(e) The beneficiary is a designated beneficiary for the purposes of this
Agreement only as designated by the Employee. The beneficiary is  . The Employee
may change his designation at any time without the consent of any prior
beneficiary. If the Employee dies and there is no designated beneficiary then
surviving, the amounts payable under paragraph 5(c) shall be payable to the
Employee's estate.
(f) For the purposes of paragraph 5(c), the Employee will be considered disabled
if, on the basis of evidence satisfactory to the Board, the Board finds a mental
or physical impairment rendering him unable to serve as officer of the Bank and
the impairment will continue for more than one year.
 
2

--------------------------------------------------------------------------------


 
(g) The installment payments to be made under paragraphs 5(a) and 5(c) shall
commence on January 1 of the calendar year next succeeding the year which the
Employee ceases to be an officer of the Bank. The installments payable to the
Employee under paragraph 5(b) shall commence on January 1 of the calendar year
next succeeding the calendar year in which he attains age 65.
(h) Notwithstanding anything herein to the contrary, the Board shall have the
right in its sole discretion to vary the manner and time of making the
installment distributions provided in this paragraph and may make such
distributions in lump sums or over a shorter period of time as it may find
appropriate.
6.    Nothing in this Agreement and no action taken pursuant to the provisions
of this Agreement shall create or be construed to create a trust of any kind, or
a fiduciary relationship between the Bank and the Employee, his designated
beneficiary or any other person. Any funds which may be invested under the
provisions of this Agreement shall continue for all purposes to be a part of the
general funds of the Bank and no person other than the Bank shall by virtue of
the provisions of this Agreement have any interest in such funds. To the extent
that any person acquires a right to receive payments from the Bank under this
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Bank.
7.    The right of the Employee or any other person to the payment of deferred
compensation or other benefits under this Agreement shall not be assigned,
transferred, pledged or encumbered except by will or by the laws of descent and
distribution.
8.    If the Board finds that any person to whom a payment is payable under this
Agreement is unable to care for his affairs because of illness or accident, or
is a minor, any payment due (unless a prior claim therefor shall have been made
by a duly appointed guardian, committee or other legal representative) may be
paid to the spouse, a child, a parent, or a brother or sister, or to any person
deemed by the Board to have incurred expense for such person otherwise entitled
to payment, in such manner and proportions as the Board may determine. Any such
payment shall be a complete discharge of the liabilities of the Bank under this
Agreement.
9.    Nothing herein shall be construed as conferring upon the Employee the
right to continue in the employ of the Bank as an officer or in any other
capacity.
10.  Any deferred compensation payable under this Agreement shall be deemed
salary or other compensation to the Employee for the purpose of computing
benefits to which he may be entitled under any pension plan or other arrangement
of the Bank for the benefit of its employees.
11.  The Board shall have full power and authority to interpret, construe and
administer this Agreement and the Board's interpretations and construction
thereof, the actions thereunder, including any valuation of Deferred
Compensation Account, or the amount or recipient of the payment to be made
therefrom, shall be binding and conclusive on all persons for all purposes. No
member of the Board shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this
Agreement unless attributable to his own willful misconduct or lack of good
faith.
 
3

--------------------------------------------------------------------------------


 
12.  This Agreement shall be binding upon and inure to the benefit of the Bank
and the Employee and his heirs, executors, administrators and legal
representatives.
13.  This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.
14.  This Agreement may not be amended or modified, except by an agreement in
writing signed by the parties hereto.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 
STATE BANK OF LONG ISLAND
         
BY:_______________________________
         
___________________________________
 
[EMPLOYEE]

 
4

--------------------------------------------------------------------------------

